11/2/2020        Case: 1:20-cv-05956 Document #: 16-5  Filed:
                                                  RESIDENT    11/02/20
                                                           ANIMALS         Page 1 of 3 PageID #:605
                                                                   | treehouse




                                           Rescue - Rehabilitation                             Release - Education



                       TREEHOUSE WILDLIFE CENTER
                                       HOME        ABOUT US        THE CENTER         EDUCATION        GET INVOLVED          DONATE




                                                       Permanent Residents
                              Meet our wildlife ambassadors! All of our permanent resident birds and mammals are
                              native rescues who were injured in a way that prevented them from being able to return
                              to the wild. Scroll over the pictures to learn more about our resident wildlife!
                                                                                     Apache

                                                                           Avian
                                                         "Apache" the Coyote was hit by a vehicle in September 2015 in Fairview Heights
                                                        which resulted in both of his front legs being broken. His right front leg was broken
                                                        more severely near the "elbow" joint so he cannot run full speed, or if he tries, he
                                                          limps for a little bit afterwards. You cannot even tell he has a disability when he
                                                          walks. He was declared non-releasable since he can't run well enough to catch
                                                                   prey or escape danger. He has become best friends with Zuni.

                                                                                      Sponsorship available.




                 Spuds                  Hope                    Mac                           Ozzy                         Emrys                Unnamed Bald…




                 Bandit                 Julien                 Cirrus                      Hershey                          Luke                    Socks




                 Maorga                 River                  Aspen                  Millie a.k.a. Mill…                   Blue                Unnamed Kest…




https://www.treehousewildlifecenter.com/resident-animals?lightbox=dataItem-ivvnje893                                                                            1/3
11/2/2020        Case: 1:20-cv-05956 Document #: 16-5  Filed:
                                                  RESIDENT    11/02/20
                                                           ANIMALS         Page 2 of 3 PageID #:606
                                                                   | treehouse

              Isaac Newton             Karion                    Igor              Einstein                 Ed        Penelope




                 Stevie                Howie                 Owlbert                   Cole                 Jack        Heady




                  Chili                Kasper                    Leia            BoBo-NoBo                 Ingram




                                                                        Mammals




                          Dorian                         Utah                                 Moxie                 Vixey




                           Nyx                           Rizzo                             Apache                   Mama




                          Zuni                          Murray                         Murray II (Jabba)




                                                          Reptiles & Amphibians




https://www.treehousewildlifecenter.com/resident-animals?lightbox=dataItem-ivvnje893                                             2/3
11/2/2020        Case: 1:20-cv-05956 Document #: 16-5  Filed:
                                                  RESIDENT    11/02/20
                                                           ANIMALS         Page 3 of 3 PageID #:607
                                                                   | treehouse




                       Sandy                            Pepper                              Bubbles                                    Tucker




                       Marti                           Houdini                               Stanley                                  Van Gogh




                       Slinky                           Hazel                                Noodle                                Green Tree Frogs




             Our Number:            Our Address:
                                                                                       © 2019 by TreeHouse Wildlife Center, Inc.
             (618) 466-2990         23956 Green Acres Rd. Dow, IL 62022




https://www.treehousewildlifecenter.com/resident-animals?lightbox=dataItem-ivvnje893                                                                  3/3
